tcmemo_2005_73 united_states tax_court michael j downing and sandra m downing petitioners v commissioner of internal revenue respondent docket no filed date r determined that substantial amounts of income from p-h’s plumbing business had not been reported on ps’ separate_income tax returns ps’ marriage contract did not have the effect of stopping application of louisiana’s usual community_property_laws for federal_income_tax purposes and each p is liable for the fraud_penalty alternatively the negligence_penalty for both years in issue in downing v commissioner tcmemo_2003_347 we held that the marriage contract did prevent income- splitting and so p-w had no deficiency and no fraud or negligence_penalty substantial amounts of income were omitted from p-h’s tax_return and p-h is liable for civil_fraud p-w moves for an award of costs this opinion supplements our previously filed opinion in downing v commissioner tcmemo_2003_347 hereinafter sometimes referred to as downing i held r’s position on income-splitting was substantially justified p-w was not prevailing_party on that issue sec_7430 i r c held further r’s position on p-w’s civil_fraud penalties was not substantially justified but r’s alternative position on p-w’s negligence penalties was substantially justified p-w was prevailing_party on that issue to extent of excess of fraud penalties over negligence penalties sec_7430 i r c held further under the circumstances of the instant case ps’ motion to reopen the record did not unreasonably protract the proceedings sec_7430 i r c held further amounts of costs apportioned generally in accordance with ratio of a excess of p-w’s determined fraud penalties over p-w’s determined negligence penalties to b other determined amounts held further ps’ settlement offer was not a qualified_offer because it failed statutory designation requirement sec_7430 i r c john s ponseti for petitioners susan s canavello for respondent supplemental memorandum opinion chabot judge this matter is before us on the motion of petitioner sandra m downing1 hereinafter sometimes referred to as sandra for an award of reasonable litigation and petitioner michael j downing hereinafter sometimes referred to as michael is not a party to this motion but he nevertheless remains a party in the case see 87_tc_804 administrative costs pursuant to section and rule the issues for decision are whether sandra is the prevailing_party for purposes of section 7430--in particular a whether respondent established that respondent’s position was substantially justified within the meaning of sec_7430 or b whether sandra submitted a qualified_offer withing the meaning of sec_7430 whether sandra unreasonably protracted the proceedings and whether sandra’s claimed costs are unreasonable or excessive we reach issues and only if sandra prevails in whole or in part on issue in her amendment to the motion sandra requested that we schedule an evidentiary hearing on this motion if deemed necessary or if the respondent and the petitioners are unable to unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for proceedings commenced at the time the petition in the instant case was filed unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure come to an agreement respondent has not requested a hearing the court ordered the parties to confer in accordance with rule c and to thereafter file status reports the parties’ separate status reports did not indicate a need for a hearing neither side’s motion papers stated reasons why the motion cannot be disposed of without a hearing see rules b b final flush language we conclude that this motion may properly be resolved without an evidentiary hearing see rule a background the underlying facts of this case are set out in detail in downing v commissioner tcmemo_2003_347 we summarize the factual and procedural background briefly here as required for our ruling on the instant motion at all relevant times petitioners resided in louisiana a community_property_state before their marriage petitioners entered into a marriage contract agreeing to be separate in property they properly filed the marriage contract in st tammany parish where they resided at the time when they filed the petition in the instant case and during all years in issue petitioners resided in jefferson parish in the years in issue michael ran a plumbing business for which sandra did all the bookkeeping as the business’s bookkeeper sandra took care of its banking and billing and maintained records for use in tax_return preparation petitioners filed separate tax returns for the years in issue on which they reported only their respective incomes without regard to louisiana’s usual community_property_laws respondent determined among other things that petitioners’ marriage contract did not stop the application of louisiana’s usual community_property_laws for federal_income_tax purposes respondent determined deficiencies and additions to tax_fraud against sandra as a result of charging her with one-half of the omitted income from michael’s business in the notices of deficiency respondent’s determinations against michael totaled deficiencies plus fraud penalties almost dollar_figure and against sandra totaled deficiencies plus fraud penalties more than dollar_figure in the notices of deficiency respondent determined that if the fraud_penalty was not sustained then the accuracy-related_penalty of sec_6662 applied in the answer respondent narrowed this alternative to the 20-percent negligence accuracy-related_penalty respondent conceded at trial and on brief that if we held petitioners’ marriage contract was effective to take petitioners out of louisiana’s usual community_property matrimonial regime then sandra would have no deficiency and no addition_to_tax or penalty for any year in issue in this event respondent asserted alternatively michael would be liable for all deficiencies and additions to tax or penalties attributable to the omitted income from his business under this alternative which took into account some concessions respondent had already made respondent asserted deficiencies and penalties against michael totaling almost dollar_figure about month before the trial petitioners submitted to respondent an offer to settle for dollar_figure both petitioners’ deficiencies interest and penalties for both years in issue respondent rejected this offer week after it was submitted in downing i we concluded that petitioners’ marriage contract was effective during the years in issue accordingly we held that sandra was not liable for any deficiency addition_to_tax or penalty for any year in issue we also held that respondent succeeded in proving by clear_and_convincing evidence that michael’s business produced substantially more income than michael reported for the years in issue resulting in deficiencies and that these deficiencies were due to michael’s fraud our determination on the marriage contract issue mooted respondent’s determinations of penalties against sandra and so we did not make any finding as to whether sandra’s actions were fraudulent or negligent _____________________ respondent’s position as to the applicability of louisiana’s usual community_property_laws was substantially justified in both the court_proceeding and the administrative_proceeding respondent’s position as to sandra’s liability for fraud penalties was substantially justified in neither the court_proceeding nor the administrative_proceeding however respondent’s alternative position as to sandra’s liability for negligence penalties was substantially justified in both the court_proceeding and the administrative_proceeding sandra did not unreasonably protract the proceeding in general one-eighth of petitioners’ administrative costs is attributable to the issue of sandra’s liabilities for fraud penalties in excess of negligence penalties in general one- eighth of petitioners’ litigation costs that were incurred before sandra’s motion for award of costs is attributable to the issue of sandra’s liabilities for fraud penalties in excess of negligence penalties in general one-third of sandra’s costs for sandra’s motion for award of costs is attributable to the issue of sandra’s liabilities for fraud penalties in excess of negligence penalties no part of petitioners’ costs for rule_155_computations other than to reflect our ruling on sandra’s motion for costs is attributable to the issue of sandra’s liabilities for fraud penalties discussion a in general the congress has provided for the awarding of litigation and administrative costs to a taxpayer who satisfies a series of requirements sec_7430 sec_7430 provides in pertinent part as follows sec_7430 awarding of costs and certain fees a in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with such court_proceeding b limitations -- costs denied where party prevailing protracts proceedings --no award for reasonable litigation and administrative costs may be made under subsection a with respect to any portion of the administrative or court_proceeding during which the prevailing_party has unreasonably protracted such proceeding c definitions --for purposes of this section-- continued continued reasonable_administrative_costs --the term reasonable_administrative_costs means- a any administrative fees or similar charges imposed by the internal_revenue_service and b expenses costs and fees described in paragraph b except that any determination made by the court under clause ii or iii thereof shall be made by the internal_revenue_service in cases where the determination under paragraph c of the awarding of reasonable_administrative_costs is made by the internal_revenue_service such term shall only include costs incurred on or after whichever of the following is the earliest i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals ii the date of the notice_of_deficiency or iii the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies -- i which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and ii which meets the requirements continued continued of the 1st sentence of section d b of title united_states_code b exception if united_states establishes that its position was substantially justified -- i general_rule --a party shall not be treated as the prevailing_party in a proceeding to which subsection a applies if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified c determination as to prevailing_party -- any determination under this paragraph as to whether a party is a prevailing_party shall be made by agreement of the parties or-- ii in the case where such final_determination is made by a court the court e special rules where judgment less than taxpayer’s offer -- i in general --a party to a court_proceeding shall be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g continued continued iii special rules --if this subparagraph applies to any court proceeding- ii reasonable administrative and litigation costs shall only include costs incurred on and after the date of such offer iv coordination --this subparagraph shall not apply to a party which is a prevailing_party under any other provision of this paragraph administrative proceedings --the term administrative_proceeding means any procedure or other action before the internal_revenue_service court proceedings --the term court_proceeding means any civil_action brought in a court of the united_states including the tax_court position_of_the_united_states --the term position_of_the_united_states means-- a the position taken by the united_states in a judicial proceeding to which subsection a applies and b the position taken in an administrative_proceeding to which subsection a applies as of the earlier of-- i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency continued in general the requirements of sec_7430 are in the conjunctive ie the taxpayer must satisfy each of them in order to succeed see 123_tc_202 88_tc_492 respondent concedes that sandra substantially prevailed sec_7430 exhausted available administrative remedies sec_7430 and met the net_worth continued g qualified_offer --for purposes of subsection c -- in general --the term qualified_offer means a written offer which-- a is made by the taxpayer to the united_states during the qualified_offer_period b specifies the offered amount of the taxpayer’s liability determined without regard to interest c is designated at the time it is made as a qualified_offer for purposes of this section and d remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made the qualified_offer alternative sec_7430 and g was enacted after the petition in the instant case was filed it applies to costs incurred after date sec_3101 and g of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 requirements subpars a ii and d ii of sec_7430 respondent contends that sandra is not the prevailing_party because respondent’s position was substantially justified sec_7430 the amount of costs sandra claims is not reasonable pars and of sec_7430 and sandra unreasonably protracted the proceedings sec_7430 we consider first whether respondent’s position was substantially justified then whether sandra unreasonably protracted the proceedings and then the proper allocation of allowable costs finally we consider whether sandra is allowed a recovery_of any amount under the qualified_offer provisions b substantially justified to recover costs from respondent sandra must establish she is the prevailing_party within the meaning of sec_7430 as we noted in downing i note sec_7491 which shifts the burden_of_proof to the commissioner if the taxpayer meets certain conditions does not apply in the instant case because the examination of petitioners’ tax returns began before the effective date of sec_7491 under sec_7430 sandra shall not be treated as having satisfied the prevailing_party requirement if respondent establishes that the position_of_the_united_states in the proceeding was substantially justified although the overall burden_of_proof as to prevailing_party is on sandra the burden_of_proof on the substantially justified element is on respondent as a result of sec_701 of publaw_104_168 110_stat_1452 taxpayer bill of right sec_2 respondent contends the commissioner’s position was substantially justified in particular respondent contends it was reasonable to take the position that petitioners did not have a valid matrimonial agreement under louisiana law it was reasonable to take whipsaw or inconsistent positions to protect the revenue and it was reasonable to charge sandra as well as michael with civil tax_fraud sandra contends that respondent had no reasonable basis in fact or law to conclude that the marital agreement did not exist was invalid or was not timely filed in st tammany parish that louisiana law required a second filing that a jefferson parish filing would not satisfy any second filing requirement that there might be under louisiana law and that any fraud_penalty existed on petitioner’s sandra’s tax_return for either year in question the justification for each of respondent’s positions must be separately determined 110_tc_94 we agree with respondent as to income-splitting we agree with sandra as to civil_fraud penalties to the extent they exceeded negligence penalties the parties focus almost entirely on the requirements as to litigation costs we consider litigation costs first and then administrative costs litigation costs--deficiency ordinarily we identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was or was not substantially justified 108_tc_430 for purposes of the court proceedings in the instant case the position_of_the_united_states is the position respondent took in the answer id pincite substantially justified is defined as justified to a degree that could satisfy a reasonable person and having a reasonable basis both in law and fact 487_us_552 internal quotation marks omitted 55_f3d_189 5th cir affg although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act eaja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 109_tc_227 n accordingly we consider the holding in pierce v underwood supra to be applicable to the case before us also the substantially justified standard is not a departure from the reasonableness standard of pre-l986 law 89_tc_79 affd 861_f2d_131 5th cir accordingly we consider the holdings of pre-1986 law on reasonableness to be applicable to the case before us tcmemo_1994_182 respondent’s position may be incorrect and yet be substantially justified if a reasonable person could think it correct pierce v underwood u s pincite n whether respondent acted reasonably in the instant case ultimately turns on the available information which formed the basis for respondent’s position as well as on the law relevant to the instant case nalle v commissioner f 3d pincite 94_tc_685 the fact that respondent eventually loses or concedes a case does not by itself establish that respondent’s position is unreasonable 931_f2d_1044 5th cir award of litigation costs in court_of_appeals affg tcmemo_1990_123 106_tc_76 however it is a factor that may be considered nalle v commissioner f 3d pincite n estate of perry v commissioner f 2d pincite in determining whether respondent’s position was not substantially justified the question is whether respondent knew or should have known that the government’s position was invalid at the time that respondent took the position in the litigation nalle v commissioner f 3d pincite coastal petroleum refiners v commissioner t c pincite in the instant case petitioners’ pleadings did not challenge respondent’s determinations that louisiana’s community_property_laws required michael’s omitted business income to be split with sandra the parties do not consider whether events described supra note have any impact on whether we should judge the reasonableness of respondent’s position as of respondent’s answer also the parties do not focus on what respondent knew of the facts when the answer was filed but accept the relevant matters of fact as we found them in downing i thus as to the in the notices of deficiency respondent determined that louisiana’s usual community_property_laws applied so as to require the splitting of petitioners’ income including the substantial amounts that respondent determined as unreported income from michael’s business in their joint petition petitioners did not assign error to this community_property determination instead they contended that they filed amended tax returns to change their status from married filing separate to married filing joint in the answer respondent admitted receiving the amended tax returns electing joint_return status but stated that those documents had not been processed because they were received after the statutory notices of deficiency were mailed to each of the petitioners in the reply petitioners repeated their assertions that their amended tax returns changed their filing_status finally at the trial session petitioners conceded that their filing_status is married filing separate and dropped their joint_return contentions downing i note at that point the applicability of louisiana’s usual community_property_laws became potentially material to the results in the case see downing i note for a discussion of the conflict-of-interest problems that arose from the introduction of this issue at such a late date in the proceedings instant motion the parties focus on whether in light of our findings_of_fact the commissioner’s position had a reasonable basis in law as a result of the parties’ limited arguments we do not attempt to explore what respondent knew of the facts at any specific date and the consequences of knowing or not knowing any specific fact we thereby avoid entering what might have turned out to be a serbonian bog in downing i we described the parties’ dispute as to the requirements of louisiana law which both sides contended to be controlling in the instant case as follows we consider first whether a marriage contract which was properly filed for registry in the parish in which petitioners were domiciled at the time of this filing must also be filed for registry in a different parish for the marriage contract to be effective toward third persons as to movables if petitioners have in the meanwhile become domiciled in that different parish fn reference omitted both sides treat the matter before us as being controlled entirely by the rules as to movables under the circumstances we limit our determinations to the dispute that the parties present we noted in downing i that both sides agreed that there were no louisiana court opinions resolving this matter both sides directed our attention to a treatise on louisiana community for a recent review of serbonian bog references in american judicial opinions see potter surveying the serbonian bog a brief history of a judicial metaphor tul mar l j property law that treatise noted the uncertainty as to whether refiling was required under the statute establishing the marital contract filing system spaht hargrave louisiana civil law treatise matrimonial regimes sec west 2d ed in general the commissioner’s position is held to be substantially justified when the underlying issue is one of first impression 995_f2d_1460 9th cir 102_tc_391 this is not a per se rule see cases collected in nalle v commissioner f 3d pincite however the instant case is not like any of the situations in the cases collected in nalle rather the instant case falls well into the mainstream of first impression cases the controlling statute is not clear on its face and the treatise that both sides cited describes the statute as ambiguous on the issue that both sides regarded as central we conclude that a reasonable person could regard the commissioner’s position as a correct interpretation of the louisiana statute and so we conclude that the commissioner’s position on this issue was substantially justified sandra contends in her motion papers that c even if a second filing had been required the respondent still had no reasonable basis in fact or in law to conclude that the second filing of the matrimonial agreement in jefferson parish in was not effective as to third parties hence petitioner’s income is still her separate_property in downing i we found that the marriage contract had been dealt with in parish records four times as follows on date petitioners filed the marriage contract for registry in the conveyance records of st tammany parish where petitioners then resided on date michael who bought a house in jefferson parish days earlier filed the act of sale for this house in the conveyance records of jefferson parish he attached a copy of the marriage contract to this filed act of sale on date michael who bought another house in jefferson parish days earlier filed the act of sale for this house in the conveyance records of jefferson parish he did not attach a copy of the marriage contract to this act of sale but this act of sale refers to a marriage contract dated date and annexed to act recorded as act no in the parish of jefferson on date the marriage contract was filed for registry in the conveyance records of jefferson parish in their posttrial opening brief petitioners focused on the effect of the st tammany parish filing for registry they then stated as follows nevertheless and in order to quash any possible lingering doubts petitioners have filed separately their marriage contract in the registry of jefferson parish if by some chance the first filing in jefferson parish was only good as to the newman property because it was only attached to the sale of that property and was not separately filed the second filing and at least the third such filing overall of this marriage contract by itself should remove all lingering doubts as to any other immovable or movable property located in jefferson parish in their posttrial answering brief petitioners took the position that the filings in jefferson parish were only needed to protect the immovable_property of mr downing ie the house michael bought in and the house he bought in that was located in jefferson parish we believe petitioners got it right in their posttrial answering brief--the and filings protected michael’s immovables however if respondent’s position as to the effect on movables of the filing was reasonable and we have concluded that it was then nothing in the record causes us to conclude that the filing or filing--each of which was only an immovables filing--would settle the matter so that respondent’s overall position would become unreasonable the statute in question--la civ code ann art west -- does not state whether an immovables filing can serve also as a movables filing the parties have not led us to any caselaw or treatise discussion of the matter whatever the answer may turn out to be under louisiana law we are satisfied that on this record the commissioner’s position in the litigation as to marriage contract filings was substantially justified we hold for respondent on this issue under these circumstances we do not rule on respondent’s contention that respondent’s position was reasonable in order to avoid a possible whipsaw we note that the instant case does not fit into the usual whipsaw setting in which the commissioner takes inconsistent positions because the taxpayers involved in the same transaction take inconsistent positions or the commissioner reasonably foresees that the taxpayers may take inconsistent positions see eg 255_f3d_650 8th cir affg tcmemo_1999_367 maggie continued litigation costs--fraud negligence in order to prevail on the fraud aspect of sandra’s motion respondent must demonstrate that respondent had a reasonable basis for believing respondent could prove sandra’s fraud by clear_and_convincing evidence see 88_tc_1329 in downing i we held that respondent proved by clear_and_convincing evidence that michael understated his plumbing business’s schedule c profit or loss from business gross_receipts by substantial amounts and that these understatements of receipts resulted in understatements of income which in turn resulted in underpayments of michael’s income_tax we then held that respondent proved by clear_and_convincing evidence that some or all of these underpayments were due to michael’s fraud because we held in downing i that sandra did not have a deficiency for purposes of the instant case underpayments and deficiency are equivalent terms compare sec_6211 with sec_6664 sandra could not have any civil_fraud penalty liability and so we did not consider in downing i whether sandra had committed civil tax_fraud continued management co v commissioner 108_tc_430 in the instant case respondent took one position and at least by the time of the trial petitioners united in taking the opposite position we have held supra that the commissioner’s position as to the marriage contract filings was substantially justified even though we ultimately ruled against respondent in downing i if in downing i we had upheld respondent’s position then presumably sandra would have had to report on her separate tax_return one- half of the omitted income from michael’s plumbing business the question we face now is whether there was substantial justification for the commissioner’s position that sandra should be liable for the civil_fraud penalty for her failure to report that income on her separate tax_return in order for sandra to be liable for civil tax_fraud respondent would have had to show that sandra intended to evade taxes which sandra knew or believed she owed see eg 252_f2d_56 9th cir 91_tc_1 73_tc_370 sandra would not be liable if she merely intended to help michael evade taxes that sandra knew or believed michael owed in order to show that sandra knew or believed that she was taxable on the omitted income from michael’s plumbing business respondent would have to show that sandra did not believe that the marriage contract and its filing prevented application of louisiana’s usual community_property_laws the very uncertainty as to louisiana law that leads us to conclude that the commissioner’s position on income-splitting was substantially justified also leads us to conclude that respondent would have had to present an extraordinarily strong case to persuade us by clear_and_convincing evidence that sandra believed her marriage contract filing was ineffective under louisiana law see danenberg v commissioner supra pincite we have not found any evidence in the record nor any evidence that respondent offered or otherwise contended was admissible that would suggest that it was reasonable for respondent to believe that respondent could prove this essential element of a fraud case against sandra indeed respondent’s discussion in the memorandum on sandra’s motion for costs deals only with sandra’s involvement in the record-keeping and reporting regarding michael’s business it does not suggest even by way of a conclusory comment that respondent expected to prove by clear_and_convincing evidence that sandra knew or believed that sandra had to report any omitted income from michael’s business we conclude that respondent failed to establish that respondent’s position as to sandra’s civil_fraud penalty was substantially justified however respondent’s failure to carry the heavy burden_of_proof as to the 75-percent civil_fraud penalty would have left in place the notice_of_deficiency alternative determination of the 20-percent negligence_penalty that is an issue that would be decided by a preponderance_of_the_evidence and the burden would have been on sandra to prove that the negligence_penalty did not apply the position of respondent that sandra would have been liable for the negligence_penalty if respondent had not succeeded in establishing her liability for the civil_fraud penalty was substantially justified accordingly we hold for sandra on this issue but only to the extent that the 75-percent civil_fraud penalty would have exceeded the 20-percent negligence_penalty administrative costs for purposes of the administrative proceedings in this case the position_of_the_united_states is the position taken by respondent in the notice_of_deficiency sec_7430 maggie management co v commissioner t c pincite neither side has stated that any element of the administrative costs dispute as to substantial justification is different from the elements discussed supra regarding litigation costs see maggie management co v commissioner t c pincite swanson v commissioner t c pincite as noted supra sec_7491 does not affect the instant case but even if sec_7491 had applied the burden of persuasion would have remained on sandra 116_tc_438 accordingly we reach the same conclusions under this heading as we do under the litigation costs heading we hold for respondent that respondent has established that the position_of_the_united_states in the administrative_proceeding that sandra was required to apply the usual louisiana community_property_laws was substantially justified we hold for sandra that respondent failed to establish that the position_of_the_united_states in the administrative_proceeding that sandra was liable for the fraud_penalty was substantially justified but only to the extent that the percent civil_fraud penalty would have exceeded the 20-percent negligence_penalty c protracted proceedings respondent asserts that sandra unreasonably protracted the litigation of this case by filing an unfounded and unnecessary motion sec_7430 provides that a prevailing_party is not entitled to recover costs for periods during which the party has unreasonably protracted the administrative or court proceedings sandra contends that she has not unreasonably protracted the proceedings respondent argues that sandra unreasonably protracted the proceedings and is not entitled to costs for a period of approximately months beginning with the filing of petitioners’ motion to reopen the record or in the alternative for a new trial because respondent asserts the motion was made to add evidence to the record which should have been introduced or stipulated at an earlier time we granted petitioners’ motion to reopen the record but only to the extent of certain concessions made by respondent we denied that motion in all other respects the record then was closed and our opinion in downing i was later issued respondent states that petitioners had in their possession before the trial all the evidence which they sought to have admitted into the record by their motion and respondent argues they cannot be heard to complain at this late date that they were unfairly disadvantaged by having to check their own records against schedules prepared by respondent even so respondent made numerous concessions on matters raised in petitioners’ motion see downing i nn some of respondent’s concessions reflect errors that had been earlier made by respondent which respondent both implicitly and expressly acknowledges each of the error corrections was in petitioners’ favor the net effects of respondent’s concessions were to reduce unreported income for by almost dollar_figure and for by more than dollar_figure these amounts are not trivial in the context of the instant case petitioners should have noticed and corrected errors in the stipulation document before signing it and they should have offered all evidence by the end of the trial however given the overall situation where respondent made errors in drafting the stipulation document and where concessions resulting from petitioner’ motion significantly decreased the deficiencies we are satisfied that any protraction of the proceedings caused by petitioners’ motion was not unreasonable in the context of the instant case sandra’s litigation costs recovery will not be reduced on the basis of unreasonable protraction of the proceeding we hold for sandra on this issue d allocation sandra’s motion claims about dollar_figure of combined litigation and administration costs respondent maintains that sandra should take nothing because she is not the prevailing_party we hold that sandra is the prevailing_party with respect to the determination of the fraud_penalty to the extent that the fraud_penalty exceeds the negligence_penalty against her and she is not otherwise disqualified accordingly respondent’s broad contention falls sandra on the other hand contends that she and michael decided on combined representation to avoid the duplication of expense that separate representation would have entailed accordingly she contends every expense is no more than she would have incurred from separate representation and so every expense is part of the costs that should be awarded to her sandra charges that respondent continues to commingle the two cases and issues despite this court’s ruling that the petitioners are separate in property firstly we have concluded supra parts b that sandra was not the prevailing_party with respect to the community_property issue secondly we shall not ignore the fact that it was petitioners who chose to commingle the two cases the costs were incurred by both petitioners and not only sandra accordingly sandra’s broad contention falls we proceed to consider the other contentions that have been raised as to this issue and conclude that as to some of these contentions respondent’s arrows have hit their targets cf 46_tc_214 we agree with respondent’s contentions that any award of costs must take account of the facts that the costs were incurred to represent michael as well as sandra and to deal with all the issues in the case including those where respondent’s position was substantially justified for the most part it is not practical to assign a pigeonhole for every item in the notices of deficiency respondent’s determinations of civil_fraud penalties against sandra to the extent the civil_fraud penalties exceeded the negligence penalties totaled about one-eighth of the aggregate determinations against both sandra and michael because petitioners had to prepare as though everything that affected either of them also affected the other it was reasonable for them to incur costs without incurring additional costs to calculate how much of any item primarily benefited sandra rather than michael also everything that affected the amount of the deficiency might have affected the amount of the civil_fraud penalty see sec_6663 accordingly we reject respondent’s contention that we should reject petitioners’ costs that pertain to the bank_deposits method accordingly we conclude that one-eighth of the administrative costs and the litigation costs except as to litigation costs incurred in connection with the instant motion for costs is properly allowable to sandra in connection with the fraud issue respondent contends that none of the costs incurred before date are awardable relying on the last sentence of sec_7430 see supra note sandra does not appear to dispute respondent’s factual predicates or statutory interpretation accordingly none of the costs incurred before date are to be taken into account in determining the total to which the one-eighth allocation is to be applied respondent also contends that sandra is not entitled to litigation costs in connection with petitioners’ motion to restrain assessment and collection it appears that in violation of sec_6213 respondent assessed the determined deficiencies and penalties after petitioners filed their petition petitioners’ counsel persuaded respondent to abate the assessments after all the illegal assessments had been abated petitioners filed a motion under rule to restrain assessment and collection the origin and purpose of rule is described in the court’s explanatory note 93_tc_821 petitioners’ counsel’s actions leading to the abatements are in furtherance of the instant litigation the costs thereof are proper litigation costs however the rule motion which was filed after all the moved-for abatements had already been accomplished was moot at its inception the costs of the rule motion shall be borne by petitioners and are not proper litigation costs for our purposes we disagree with respondent’s contention that sandra unreasonably protracted the proceedings supra part c the costs incurred in connection with the actions respondent identifies in this contention are includable in the base for the one-eighth allocation the costs that have been incurred and those that will be incurred in connection with the computations under rule except those that relate to the award under sec_7430 are allocable entirely to michael and so are not includable in the base for the one-eighth allocation sandra is the prevailing_party but only with respect to the excess of the civil_fraud penalties over the negligence penalties and not with respect to the deficiencies the excess of the civil_fraud penalties over the negligence penalties is about one-third of the total of the civil_fraud penalties and the deficiencies determined against sandra we conclude that one- third of the costs incurred in connection with the instant motion is properly allowable to sandra in connection with the penalties issue the parties are to calculate the amounts so awardable in connection with the computations under rule they are cautioned to avoid penny-wise and pound-foolish disputes on this matter see eg 259_f3d_204 4th cir affg an unreported order and decision of this court entered date goettee v commissioner tcmemo_2003_43 issue ii b relating to a dispute in an interest abatement case as to whether dollar_figure had been paid on date or date e qualified_offer sandra contends that because she submitted a qualified_offer within the meaning of sec_7430 and the judgment as to her was less than the amount of the offer she is the prevailing_party under sec_7430 see supra note respondent contends that petitioner’s letter was not a qualified_offer because it was not designated at the time it was made as a qualified_offer for purposes of sec_7430 sandra responds that petitioners did not label their settlement offer as a qualified_offer but an offer to settle the case is an offer to settle the case we agree with respondent the settlement offer on which sandra relies sent by petitioners’ counsel to respondent’s counsel states as follows re michael downing and sandra downing tax years and dear mrs canavello in view of the upcoming trial date and the forthcoming expenses associated with the final preparations for trial i have been authorized to make you a settlement offer this settlement offer is intended to cover both years and and all of their liability including tax interest and penalties for those years this amount is dollar_figure if you decide to reject this offer please do so in writing so that i may forward such letter to my clients if you accept this offer please call me thank you for your cooperation and assistance in this matter sec_7430 defines qualified_offer subparagraph c specifically requires a qualified_offer to be designated at the time it is made as a qualified_offer for purposes of this section nothing in petitioners’ settlement offer even remotely satisfies the subparagraph c requirementdollar_figure the requirements compare petitioners’ settlement offer with the qualified_offer set forth in 122_tc_124 we do not mean to suggest that the johnston offer is the only way to comply with the requirement of sec_7430 but there must be something in a putative qualified_offer that continued of the qualified_offer definition are conjunctive petitioners' settlement offer fails to meet the subparagraph c requirement and so it is not a qualified_offer we hold for respondent on this issuedollar_figure to reflect the foregoing an appropriate order will be issued granting petitioner’s motion to the extent indicated herein and denying petitioner’s motion in all other respects continued might fairly qualify as a designation required by the statute as the court_of_appeals for the third circuit stated in another internal_revenue_code setting congress has drafted the statute and we are not free to rewrite it 683_f2d_57 3d cir affg tcmemo_1980_532 under these circumstances we do not consider respondent’s additional contention that the settlement offer does not qualify under sec_7430 because it does not specify what portion of the offered amount if any pertains to sandra’s liability as distinguished from that of michael respondent has not contended and so we do not consider whether sec_7430 supra note relating to requirement that liability determined pursuant to the judgment be equal to or less than liability under the offer precludes sandra from qualified_offer relief because the dollar_figure offered amount is less than the finally redetermined liabilities of sandra and michael combined also we do not consider whether sec_7430 supra note relating to coordination precludes sandra from qualified_offer relief because of the limited relief we have granted to sandra with regard to part of the civil_fraud penalties finally it is not necessary to determine how much of the claimed costs were incurred after date see supra note last paragraph
